UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7254



ABRON INGRAM, JR.,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-237)


Submitted:   July 22, 1998                 Decided:   July 31, 1998


Before ERVIN, MICHAEL and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abron Ingram, Jr., Appellant Pro Se. Kimberley Ann Whittle, John
Kenneth Byrum, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal substantially on the reasoning of the

district court. Ingram v. Angelone, No. CA-97-237 (E.D. Va. Aug. 7,

1997). In addition, we decline to address claims raised for the

first time on appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2